Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As the shoulder strap comprises a cushion pouch, there must, per se, be two layers of shoulder strap to form the opening of the pouch, and so the recitations of claim 4 appear to be inherent in anything meeting the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13, 15, 17-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,139,131 to Hathaway (Hathaway) in view of U.S. Patent Publication #2004/0060951 to Kelly (Kelly) and/or U.S. Patent Publication #2016/0174628 to Tuffery (Tuffery).
With Respect to Claim 1  
	Hathaway discloses a carrier cloth device for babies or young children, comprising: a back textile (22) with a back textile inner side and a back textile outer side, and two textile shoulder straps (70), with a textile shoulder strap inner side and an opposite textile shoulder strap outer side, respectively, and at least two cushions (70a, noting resilient padding 74 are cushions), wherein the two textile shoulder straps are each connected to the back textile; but does not disclose that each shoulder strap comprises at least one cushion pouch with a pouch opening, respectively, wherein the respective cushion pouch is designed and configured to hold at least one of the two cushions, and wherein the cushion is insertable into the respective cushion pouch through the respective pouch opening and is removable from said pouch; or wherein the pouch opening is formed in the textile shoulder strap outer side or is formed in the textile shoulder strap inner side or is formed between the textile shoulder strap outer side and the textile shoulder strap inner side.  
	However, Kelly discloses forming a cushioned shoulder strap with a pocket cushion pouch (50, FIG. 2), wherein the cushion pouch is designed and configured to hold the cushion, 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kelly and/or Tuffery of forming a cushioned shoulder strap/structure with a removable cushion in a pouch as claimed, to form the cushioned shoulder straps of Hathaway with a pouch as taught by Kelly and/or Tuffery (i.e. as claimed) in order to allow for removal of the cushioning for repair/replacement/cleaning, to allow for adjusting the cushioning by switching out different cushioning structures, as a mere selection of 
Alternately, as to the pouch opening being formed in the textile shoulder strap inner side, outer side, or between the inner and outer side, moving the location of the opening to any of numerous other locations that would also meet the broad limitations of this claim language would constitute at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 3  
The carrier cloth device for babies or young children according to Claim 1, wherein the two textile shoulder straps each have a first strap section in which the textile shoulder strap is connected with the back textile (noting stitching around pocket 37, FIG. 4), wherein the first strap section has at least one fold (see FIG. 8 showing 70 as folded on one side, as disclosed and shown in the drawings it is tubular and formed by folding over and then stitching to form the tube), and the two textile shoulder straps each have a second strap section in which the textile shoulder strap has one average and/or constant width (the strap must, per se, have one average width in any given part of it; alternately it is shown as having a constant width or to the degree that this is not clearly specified and the drawings may not be to scale making the width constant is a mechanically trivial matter of design choice, obvious to simplify construction, and/or constitutes a mere selection of an art appropriate sizing/shape or at most a mere 
With Respect to Claim 4  
The carrier cloth device for babies or young children according to Claim 1, wherein the two textile shoulder straps each have a textile shoulder strap inner layer and an opposite textile shoulder strap outer layer, respectively, and wherein the textile shoulder strap inner layer 26comprises the textile shoulder strap inner side and the textile shoulder strap outer layer comprises the textile shoulder strap outer side (as the cushioning is internal to the strap/pouch, the outer layer of the pouch is the outer layer, and the inner layer of the pouch is the inner layer, see also e.g. Tuffery Fig. 2, Kelly FIG. 2).  
With Respect to Claim 5  
The carrier cloth device for babies or young children according to Claim 4, wherein the pouch opening of the two textile shoulder straps have a first and second opening edge, respectively, wherein the first opening edge is formed by a turned over section of the textile shoulder strap outer layer or of the textile shoulder strap inner layer and the second opening edge is formed by a turned over section of the textile shoulder strap inner layer or of the textile shoulder strap outer layer (Tuffery FIG. 2 shows turned over sections at the edges of the slit; Kelly shows in FIG. 2 shows each edge including sections turned over to open them and which then must be turned over to attach the edges together).  

With Respect to Claim 6  
The carrier cloth device for babies or young children according to Claim 1, wherein the pouch opening is formed by a slit with a slit length (both openings are shown as a slit and per se have a slit length).  
With Respect to Claim 9  
The carrier cloth device for babies or young children according to Claim 1, wherein the pouch opening is formed in the textile shoulder strap outer side or is formed between the textile shoulder strap outer side and the textile shoulder strap inner side (Tuffery or Kelly disclose this).  
With Respect to Claim 10  
The carrier cloth device for babies or young children according to Claim 1, wherein the two textile shoulder straps have an inner shoulder strap edge and an outer shoulder strap edge, wherein the textile shoulder strap inner side and the textile shoulder strap outer side extend between the inner shoulder strap edge and the outer shoulder strap edge, wherein, in the normal use of the textile shoulder strap, the inner shoulder strap edge is positioned closer to the neck of the wearer than the outer shoulder strap edge, wherein the pouch opening is 
Alternately, although Kelly and Tuffery show the openings on the top rather than a side edge of the structure, it would have been obvious to one of ordinary skill in the art to locate the opening along the side edge as a mere selection of an art appropriate location and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 11  
The carrier cloth device for babies or young children according to Claim 1, wherein the textile shoulder straps each comprise a textile strip (i.e. the shoulder strap is a textile strip folded over to form a tube, see e.g. Hathaway FIG. 8 and therefore comprises such a textile strip) which extends essentially parallel to the cushion pouch, but does not detail the size of the parts and so does not disclose which has an average width of at least 2 cm.
However, it would have been obvious to have the shoulder strap having an average width of at least 2 cm, in order to provide sufficient surface area to avoid high pressure in a small area of a user’s shoulder, so as to increase user comfort, as a mere selection of an art appropriate size and/or as doing so constitutes at most a mere change in size/proportion which is a results effective variable with the results being how strong the strap is and how much pressure it places in the area of the user’s shoulder.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the strap with an average width of at least 2 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 12  
The carrier cloth device for babies or young children according to Claim 1, wherein the cushion pouches and/or the cushion have an essentially rectangular form with four corners, but does not provide great detail on the shape and so does not disclose wherein one or two of the corners are more strongly rounded than the remaining corners.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form one or two of the corners more strongly rounded than the remaining corners in order to increase aesthetic appeal, provide for easier insertion and removal to match the shape of the shoulder pouch, and/or as doing so constitutes at most a mere selection of an art appropriate shape or a mere change in shape which does not patentably distinguish over the prior art.
With Respect to Claim 13  
The carrier cloth device for babies or young children according to Claim 1, wherein the pouch opening consists predominantly or solely of textile materials (it is predominantly textile) and/or has a maximum longitudinal extension which extends essentially parallel to the 
With Respect to Claim 15  
The carrier cloth device for babies or young children according to Claim 1, wherein the carrier cloth device is a stomach and back carrier cloth device (stomach use is shown, back use is clearly possible and is disclosed; alternately it is a stomach and back carrier as one portion is located on the user’s stomach and the other on the user’s back when worn).  
With Respect to Claim 17  
The carrier cloth device for babies or young children according to Claim 3, wherein the textile shoulder straps have a constant second width throughout the second strap section (FIGS. 3-4 show this or to the degree it might not be clearly specified and the drawings may not be to scale having them be constant is obvious as a mere selection of an art appropriate size and shape for them, particularly given that it is shown as having at least substantially constant width and/or at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)) or mere change in shape).  
With Respect to Claim 18  
The carrier cloth device for babies or young children according to Claim 4, wherein the cushion pouches have at least one pouch wall, which is formed by the textile shoulder strap inner layer and/or the textile shoulder strap outer layer.  
With Respect to Claim 19  

With Respect to Claim 20  
The carrier cloth device for babies or young children according to Claim 5, wherein the first opening edge is formed by a turned over section of the textile shoulder strap outer layer and the second opening edge is formed by a turned over section of the textile shoulder strap outer layer or of the textile shoulder strap inner layer.  
With Respect to Claim 21  
The carrier cloth device for babies or young children according to Claim 5, wherein the slit length is defined by slit seams and/or wherein said slit seams run orthogonally to the slit (the use of stitching/seams with respect to the pocket/pouch 37 renders obvious using slit seams on the pocket/pouch for the cushion of the combination, which per se define a slid length or alternately the seam running orthoganol to an opening/slit is also taught as to 37 and thus renders doing the same for the pouch of the combination obvious).  
With Respect to Claim 22  
The carrier cloth device for babies or young children according to Claim 9, wherein the two textile shoulder straps each have a textile shoulder strap inner layer and an opposite textile shoulder strap outer layer, wherein the pouch openings are each formed in the textile shoulder 
With Respect to Claim 23  
The carrier cloth device for babies or young children according to Claim 10, wherein the textile shoulder strap inner layer is connected as a single piece on the inner shoulder strap edge with the textile shoulder strap outer layer (they are connected together to form one shoulder strap/piece, and connecting at the inner strap edge is obvious as a mere selection of an art appropriate edge to do so, “obvious to try” as a mere selection from a limited number of art known alternatives, and/or constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art; alternately Hathaway FIG. 8 shows a single piece folded to form the tubular strap 70).  
With Respect to Claim 24  
The carrier cloth device for babies or young children according to Claim 11, wherein the textile shoulder straps have an average width in a range from 3.5 to 7 cm and/or wherein said textile strip forms a section of an outer shoulder strap edge (the textile strip is the shoulder 
Alternately, although the dimensions of the strap are not disclosed and so the combination does not disclose wherein the textile shoulder strap has an average width in a range from 3.5 to 7 cm, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the shoulder strap in the claimed range as a mere selection of an art appropriate size, as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the shoulder strap width is is a results effective variable with the results being fit and/or how much pressure it places on a user’s shoulder.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the strap in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 25  
The carrier cloth device for babies or young children according to Claim 12, wherein the cushion pouches and/or the cushions have an essentially rectangular form with four corners, wherein one or two more strongly rounded corners of the cushion pouch are disposed closer to the outer shoulder strap edge than to an inner shoulder strap edge (this is an obvious location/selection of an appropriate shape for the cushion pouch and/or cushion).  
With Respect to Claim 26  

With Respect to Claim 28  
A method of using a carrier cloth device according to Claim 1 for transporting babies or young children, comprising: causing the back textile to lie on the back of a baby or young child, guiding two textile shoulder straps from the direction of the ribcage of a wearer carrying the baby or young child using the carrier cloth device, over the shoulders of the wearer along the back and over the sacrum and to the stomach of the wearer and below the bottom of the baby or young child, and knotting the two textile shoulder straps on the stomach of the wearer (Col. 4 lines 28-63, although the sacrum is not mentioned and the drawings do not show a rear view, based on the structure crossed straps behind the user in FIGS. 1-2 should extend over (i.e. above) the sacrum or alternately locating them over/at the sacrum constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04) and/or again guiding the two textile shoulder straps over the sacrum to the back of the wearer and knotting the two textile shoulder straps on the back of the wearer.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,139,131 to Hathaway (Hathaway) in view of U.S. Patent Publication #2004/0060951 to Kelly (Kelly) and/or U.S. Patent Publication #2016/0174628 to Tuffery (Tuffery) as applied to claim 1/3 above, and U.S. Patent #3,871,562 to Grenier (Grenier) and U.S. Patent #7,069,624 to Johnson (Johnson).
With Respect to Claim 2  
	The carrier cloth device for babies or young children according to Claim 1, but does not disclose wherein the back textile inner side is formed by a back textile inner layer and the back textile outer side is formed by a back textile outer layer, wherein the back textile comprises at least one connecting section with which the two textile shoulder straps are connected, and wherein the two textile shoulder straps extend into the at least one connecting section of the back textile and have there at least one Z-shaped fold, which is at least partially disposed between the back textile inner layer and the back textile outer layer.  
	Grenier discloses forming an infant carrier with a back textile inner side and back textile outer side, wherein the back textile inner side is formed by a back textile inner layer (21) and the back textile outer side is formed by a back textile outer layer (22) in order to provide a secure seat structure not prone to tearing or rupturing (Col. 1 lines 56-60), wherein the back textile comprises at least one connecting section with which the two textile shoulder straps are connected, and wherein the two textile shoulder straps extend into the at least one connecting section of the back textile (Col. 2 lines 52-63) and that this provides for secure attachment and support.
	Johnson discloses forming a strap with z-shaped folds along a portion of a strap in order to provide additional stiffness to the strap (Col. 3 lines 34-36).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Grenier, to form the back textile out of two layers in order to provide a stronger seat structure less prone to ripping/tearing, and to secure the at least one shoulder strap 
	It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Johnson, to form the strap with a z-shaped fold at the connecting portion (i.e. at or around 37) in order to provide additional strength and stiffness to the connection there. For clarity, it would be obvious to either add the z-shaped fold in addition to the pocket (37) to have greater stiffness even if no reinforcing member were added, or alternately to replace the pocket and reinforcing member with a z-shaped fold as a mere substitution of one art known stiffening structure for another.
With Respect to Claim 16  
The carrier cloth device for babies or young children according to Claim 3, wherein the first strap section extends into the at least one connecting section of the back textile and has there has at least one Z-shaped fold which is at least partially disposed between the back textile inner layer and the back textile outer layer (per Grenier and Johnson).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,139,131 to Hathaway (Hathaway) in view of U.S. Patent Publication #2004/0060951 to Kelly (Kelly) and/or U.S. Patent Publication #2016/0174628 to Tuffery (Tuffery) as applied to claim 6 above, and further in view of U.S. Patent Publication #2011/0226822 to Higuchi (Higuchi).
With Respect to Claim 7  
The carrier cloth device for babies or young children according to Claim 6, wherein the slit is formed entirely or partially by a textile, which has an inherent first expandability and/or first elasticity in a first direction and an inherent second expandability and/or second elasticity in a second direction (inherent in the textile material), and wherein the textile forming the slit is 
However, Higuchi discloses forming a child carrier with a shoulder strap formed entirely or partially by a textile which has an inherent first expandability and/or first elasticity in a first direction and an inherent second expandability and/or second elasticity in a second direction, wherein the second expandability and/or second elasticity is less than the first expandability and/or first elasticity ([see e.g. [0012] disclosing different elasticity in different directions, as well as [0010], [0011], [0013], [0019], [0020] for different elasticities in different directions), and that this disperses the weight and reduces fatigue on the shoulder of the person wearing the carrier ([0033], [0035]).  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Higuchi, to form the shoulder strap out of a textile with different elasticity in different directions in order to disperse the weight and reduce fatigue on the user’s shoulder, and/or as a mere selection of an art appropriate formation method and material for the shoulder strap or at most a mere substitution of one art known formation method and material for another.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,139,131 to Hathaway (Hathaway) in view of U.S. Patent Publication #2004/0060951 to Kelly (Kelly) and/or U.S. Patent Publication #2016/0174628 to Tuffery (Tuffery) as applied to claim 6 above, and further in view of U.S. Patent Publication #2018/0226822 to Higuchi (Higuchi).
With Respect to Claim 8  

	However, Muller discloses placing a cushion inside of a pocket/pouch with a slit/opening having an opening width and the cushion has a cushion width, wherein the cushion width in a non-stressed state of the cushion is larger than the opening width so that the cushion cannot pass through the opening, so that the cushion is securely held in the cavity ([0046]).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Muller, to form the cushions of the combination with a length and width that are both smaller than the opening/slit width, in order to secure the cushion in position in the cavity in an unstressed state to hold it in position even if the securement mechanism (e.g. zipper) were open, to hold it in place while a user uses the securement mechanism (e.g. zipper) to close the structure, to provide a greater securement between the two parts of the strap, and/or as a mere selection of an art appropriate relative sizing of the parts and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). It would further have been obvious to form the width as less than the length as a mere selection of an art appropriate size for the cushion and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,139,131 to Hathaway (Hathaway) in view of U.S. Patent Publication #2004/0060951 to Kelly (Kelly)  as applied to claim 6 above, and further in view of U.S. Patent #4,666,207 to Quartano (Quartano).
With Respect to Claim 14  
The carrier cloth device for babies or young children according to Claim 1, but does not disclose wherein the cushions each comprise a first cushion side and an opposite second cushion side, wherein the first and second cushion side are connected on a circumferential cushion edge by a first cushion seam, and wherein at least one second cushion seam connects the first cushion side 28and the second cushion side and this second cushion seam extends from a section of the circumferential cushion edge through to the opposite section or in the direction of the opposite section of the circumferential cushion edge.  
	However, Quartano discloses forming a cushion comprising a first cushion side and an opposite second cushion side (32 and 33), wherein the first and second cushion side are connected on a circumferential cushion edge by a first cushion seam (any or all of 35, 37-444), and wherein at least one second cushion seam (any or all of 34) connects the first cushion side 28and the second cushion side and this second cushion seam extends from a section of the circumferential cushion edge through to the opposite section or in the direction of the opposite section of the circumferential cushion edge (see e.g. FIGS. 1-2).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Quartano, to form the cushion of the combination using first and second cushion sides and seams as taught by Quartano (i.e. as claimed), for the benefits of this type of structure (e.g. fabric to hold the structure together and protect the foam interior, stitching to secure the covering and interior cushion material together, seams to 
With Respect to Claim 27  
The carrier cloth device for babies or young children according to Claim 14, wherein the second cushion seam punctures the cushion material (as the seam is stitching that connects the two outer layers, it must per se puncture the cushion material or alternately such is clearly obvious as this is the normal operation of stitching).  
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are largely not persuasive.
Examiner notes that some arguments that the amendments clarify the claims and overcome the 112 rejections were persuasive, and as those 112 rejections are no longer present, these arguments will not be further addressed. 
Applicant’s arguments with respect to the drawing objections and 112 1st and second paragraph rejections are largely persuasive and those objections and rejections are no longer present. Examiner notes that the claim language will be given their broadest reasonable interpretation, but mere breadth does not indicate indefiniteness. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner considers this sufficient response to any arguments relating solely to a particular prior art reference not disclosing details of the claim language which that 
In response to applicant's argument that Kelly, Tuffery, Grenier, Johnson, Higuchi, Quartano are nonanalogous art (although not explicitly stated, this seems to be the intent of statements that various references do not describe a carrier cloth device for babies or young children or characterizing them as relating to something different from the invention), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Grenier, Kelly, Higuchi and Johnson are in the field of Applicant’s endeavor, which includes child carriers and shoulder straps for allowing a user to carry a load, and Kelly, Tuffery, Quartano are reasonably pertinent to the particular problem with which the applicant was concerned, which is cushioning structures, particularly those designed to enhance comfort for a person. Examiner maintains that all of the prior art references used in the rejection would “"logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)).” (MPEP 2141.01(A)(I)) and so constitute analogous art (for example, as a primary feature of child carrier cloths like that of the invention are user attachment structures such as straps and often include cushion structures to enhance comfort, a person of ordinary skill in the art would naturally look to other strap structures and other cushion structures to find ways to improve upon those structures in the context of improving a child carrier cloth, particularly in view of a reference such as Hathaway that already includes straps and cushioning). See also the guidance in MPEP 2141.01(a)(IV) indicating that broad mechanical areas are pertinent to substructures of the invention that include those types of structures (e.g. noting fasteners and hinges in Pentec and friction materials in Goodyear as an example in the case law, similar to the use of strap/cushion structures in the rejection above):  “Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 227 Ex parte Goodyear Tire & Rubber Co., 230 USPQ 357 (Bd. Pat. App. & Inter. 1985) (A reference in the clutch art was held reasonably pertinent to the friction problem faced by applicant, whose claims were directed to a braking material, because brakes and clutches utilize interfacing materials to accomplish their respective purposes.).”.
Examiner notes that many of Applicant’s arguments are not commensurate in scope with many of the claims, noting e.g. arguments that Kelly’s flexible bladder may be an inflatable one rather than textile like the invention, while most of the claims do not require that the cushion be textile. 
In response to Applicant’s argument that Kelly is directed to a single shoulder strap for a guitar, Kelly discloses attachment to an object, and mentions guitars as one example, as well as golf bags and luggage, and so clearly is not limited solely to guitar straps. Additionally, the primary reference, Hathaway, discloses two shoulder straps with cushioning, and Kelly is used for its general disclosure of using removable cushioning in a cushion pouch on a shoulder strap, and so it is not relevant whether or not it discloses multiple shoulder straps, as this teaching is already in the primary reference. Examiner maintains that it would be obvious in view of Kelly’s disclosure to add a cushion pouch to each of the two shoulder straps of Hathaway, see the rejection of the claims above for details.
Applicant's arguments (e.g. general statements about things being “surprisingly accomplished in a satisfactory and convenient manner” by the invention, general statements relating to the disclosure in the specification or benefits of the invention but not addressing language in the claims, general 
Applicant's arguments (e.g. general statements about things being “surprisingly accomplished in a satisfactory and convenient manner” by the invention, general statements relating to the disclosure in the specification or benefits of the invention but not addressing language in the claims, general statements that none of the cited references provides a solution close to that of the present disclosure) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to Applicant’s arguments that Hathaway does not disclose placing cushions in the system, it is noted that this is clearly incorrect as Hathaway includes cushioning in its straps (noting 74, FIG. 4).
In response to Applicant’s clearly incorrect statement that Hathaway is silent regarding a system that can be worn on the back of a user, see Hathaway Col. 2 lines 7-11 disclosing wearing on a user’s front or back.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., the cushions can be easily washed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that this does not indicate that adding such limitations would amend around the current rejection, merely noting that the arguments are not relevant to the claim language.
In response to Applicant’s arguments related to the Kelly cushion being filled with air, liquid, or gel, Examiner notes that the details of Kelly’s cushion are not necessarily used, and the Kelly structure 
In response to Applicant’s arguments that Tuffery’s disclosure is for cushions meant to be left in and only removed when a user is not wearing them, no evidence is provided for this assertion, and additionally nothing in the claim language relates to the cushions being removable while the shoulder strap is being worn. Examiner maintains that Tuffery discloses making cushioning removable by having a cushioning structure that is removably located within a cushion pouch, similar to that of the invention.
In response to Applicant’s arguments that Grenier has disadvantages and the adjustment system of Grenier are not compatible with a cushion pouch, the structure of the combination does not use the Grenier adjustment system or other features about which Applicant argues, and so these arguments are not relevant to the rejection. Hathaway is the primary reference, and Examiner maintains that the Hathaway structure as modified by the other references renders obvious the subject matter of the claims, see the rejection of the claims above for details.
In response to Applicant’s arguments that Higuchi teaches away from the claimed structure because it is made of elastic fibers and can do without cushions, it is first noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution claimed.  MPEP 2145 D provides 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734